Citation Nr: 1132048	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served on active duty from November 1973 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appellant had a hearing before the Board in February 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran died on May [redacted], 2007.  The primary causes of death listed on his death certificate include cardiac arrest, acute myocardial infarction and coronary atherosclerosis.  A contributing cause of death listed on the death certificate included cigarette smoking.  

At the time of the Veteran's death, he was service connected for degenerative disc disease (DDD) of the cervical spine, rated 20 percent disabling, DDD of the lumbar spine, residuals of a fracture of the left small toe, bilateral sensorineural hearing loss, sinusitis, and polyps on vocal chords all rated non-compensably.

The appellant claims the Veteran complained of chest pains and had high blood pressure readings while on active duty.  At those times, the complaints were associated with stress and anxiety, but they were later informed by a private physician that he really had "silent heart attacks" in service.  In the alternative, the appellant claims the Veteran's cervical spine, lumbar spine, and left small toe service-connected disabilities prevented him from exercising and controlling his weight thereby deteriorating his heart and accelerating his death. 

The appellant, also in the alternative, further testified during her hearing before the Board that she believes the medications and inoculations given to the Veteran during his military service may have contributed to his heart disease and ultimate demise.

The duty to assist also includes providing a medical examination or, in this case, obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
 
The Veteran's service treatment records indicate the Veteran complained of "needle like chest pains" in February 1985 and July 1985.  At those times, the physician believed the pains to be non-cardiac in nature.  EKGs also were within normal limits.  The Board notes, however, the Veteran's blood pressure reading in February 1985 was 138 over 100.  

After service, the Veteran was treated for hypertension and other heart-related concerns in 2001, less than a decade after service.  In June 2002, the Veteran's private physician found evidence of "prior inferior myocardial infarction" but did not opine as to when the prior myocardial infarction occurred.  The EKG at that time only revealed minimal abnormalities.  The Veteran was subsequently diagnosed with coronary artery disease in July 2002. 

In support of her claim, the appellant submitted a private medical opinion from the Veteran's private physician, Dr. Dawson.  In an August 2008 statement, Dr. Dawson opined as follows:

Although [the Veteran's] death was sudden, his overall decline in health in the several years prior to this event was an inevitable contributing factor.  He became progressively inactive and overweight, developed cholesterol, blood pressure and diabetic complications.  Certainly his ongoing pain and limitations in activity due to his degenerative spine changes was a contributing factor in his deterioration.

Although not dispositive, Dr. Dawson's opinion, along with private medical records indicating a prior "inferior myocardial infarction," raises an indication that the Veteran's cause of death may be related to his military service.  Accordingly, the Board concludes a VA medical opinion is necessary to decide this case.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an appropriate VA medical opinion to ascertain the likelihood that the Veteran's immediate cause of death or any underlying cause of death could be related to his military service or secondary to any service-connected condition.   

The claims folder must be reviewed by the examiner(s) and the examiner(s) should provide a complete rationale for any opinion given without resorting to speculation specifically commenting on:

* whether the Veteran's cause of death was caused by or otherwise connected to his in-service treatment for chest pains, in-service high blood pressure readings, in-service inoculations or any other incident of his military service;

* whether the Veteran's service-connected disabilities precluded his ability to exercise and, if so, whether the absence of regular exercise caused the Veteran's demise; 

* whether any of the Veteran's causes of death could be attributed to any service-connected condition.

The examiner(s) must resolve any conflicting medical evidence especially the August 2008 statement by Dr. Dawson.

It would be helpful if the examiner(s) would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
 
2.  The RO should then readjudicate the appellant's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011)



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


